DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Election/Restrictions
Claims 1-19 are allowable. The restriction requirement , as set forth in the Office action mailed on 06/29/2021 , has been reconsidered in view of the allowability of claims to the elected invention pursuant to MPEP § 821.04(a). The restriction requirement is hereby withdrawn as to any claim that requires all the limitations of an allowable claim. Specifically, the restriction requirement of 13-19 is withdrawn.  Claims 13-19, directed to non elected group no longer withdrawn from consideration because the claim(s) requires all the limitations of an allowable claim.
In view of the above noted withdrawal of the restriction requirement, applicant is advised that if any claim presented in a continuation or divisional application is anticipated by, or includes all the limitations of, a claim that is allowable in the present application, such claim may be subject to provisional statutory and/or nonstatutory double patenting rejections over the claims of the instant application.
Once a restriction requirement is withdrawn, the provisions of 35 U.S.C. 121 are no longer applicable. See In re Ziegler, 443 F.2d 1211, 1215, 170 USPQ 129, 131-32 (CCPA 1971). See also MPEP § 804.01.

EXAMINER’S AMENDMENT
Authorization for this examiner’s amendment was given in an interview with Rebecca Rudolph on 13/01/2022.
                        
                            T
                            D
                        
                     and a critical dimension                         
                            C
                            D
                        
                     comprising: a semiconductor substrate having a substrate front-side surface forming a trench extending into the semiconductor substrate and having a trench depth                         
                            D
                        
                     relative to a planar region of the substrate front-side surface surrounding the trench such that                         
                            D
                        
                     is greater than                         
                            T
                            D
                        
                     and a trench width                         
                            W
                        
                     at the substrate front-side surface such that                         
                            W
                        
                     is greater than 𝐶𝐷; a first layer of un-doped semiconductor material epitaxially grown in the trench to provide an STI structure having the target depth                         
                            T
                            D
                        
                     and the critical dimension                         
                            C
                            D
                        
                    ; and a second layer of doped semiconductor material epitaxially grown on the first layer, said second layer filling the trench and forming a protrusion above the substrate front-side surface of the semiconductor substrate; wherein the STI structure separates a photodiode region and a pixel transistor region disposed in the semiconductor substrate.

Please amend claim 13 as following: A method of forming a target shallow trench isolation (STI) structure separating a photodiode region and a pixel transistor region in a semiconductor substrate, comprising: etching a trench having a bottom and sidewalls in the semiconductor substrate, said trench having a depth (                        
                            D
                        
                    ) deeper than a target depth (                        
                            T
                            D
                        
                    ) of the target STI structure relative to a planar region of a front-side surface of the semiconductor substrate and a width (                        
                            W
                        
                    ) wider than a critical dimension (                        
                            C
                            D
                        
                    ) of the target STI structure at the front-side surface; growing a first epitaxial layer of un-doped semiconductor material in the trench until the depth equals the target depth                         
                            T
                            D
                        
                     and the width equals the critical dimension                         
                            C
                            D
                        
                    ; and growing a second epitaxial layer of doped .

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. Mouli et al (US Pub No. 20040089914), Hwang (US Pub No. 20060049437), Han (US Pub No. 20060138470), Liu et al (US Pub No. 20170338327), Kwon et al (US Patent No. 8415189).

Any inquiry concerning this communication or earlier communications from the examiner should be directed to ALI N NARAGHI whose telephone number is (571)270-5720. The examiner can normally be reached 10am-6pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Eliseo Ramos-Feliciano can be reached on 571-272-7925. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/ALI NARAGHI/Examiner, Art Unit 2895